HODGES, Chief Justice.
The sufficiency of the state of Missouri’s request for extradition was challenged in the district court which, after hearing, denied the appellant’s petition for writ of habeas corpus. We affirm.
The appellant was arrested and charged in the district court with being a fugitive from justice. Section 16-19-101, et seq., C.R.S.1973 (1978 Repl. Vol. 8). Thereafter, the state of Missouri submitted its extradition request to this state supported by a certified transcript showing that appellant had been convicted in Missouri on the charge of third-degree robbery and by a statement signed by the Governor of Missouri that the appellant had violated the terms of his probation which had been imposed after the Missouri court suspended a penitentiary term of imprisonment.
The sole contention raised by the appellant is that the extradition documents are fatally insufficient because they do not include a valid warrant for his arrest on the probation violation. This contention is without merit. This court has held on numerous occasions that in circumstances such as this, all that is required is a record of the conviction and a statement by the governor of the requisition state that the person sought has violated the terms of his probation. This is so because extradition is based upon the substantive criminal offense for which the appellant has not yet completed his sentence. Morgan v. Miller, 197 Colo. 341, 593 P.2d 357 (1979); Tatum v. Cronin, 197 Colo. 227, 591 P.2d 97 (1979); Gordon v. Cronin, 196 Colo. 418, 586 P.2d 226 (1978); Bernardo v. Cronin, 191 Colo. 36, 550 P.2d 349 (1976); Wynsma v. Leach, 189 Colo. 59, 536 P.2d 817 (1975).
The judgment is affirmed.